Citation Nr: 1456769	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  11-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  He also served in the National Guard, to include periods of active duty for training (ACDUTRA) in 1957, 1958, and 1959, including a period of ACDUTRA from July 28, 1958 to July 30, 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2014, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current back disorder is the result of a fall while on ACDUTRA during his National Guard service in July 1958.  In the alternative, the Veteran asserts that his current back disorder is the result of in-service aggravation during his October 1961 to August 1962 active duty service as a Vehicle Driver.  

In a December 2009 Statement in Support of Claim, the Veteran stated that he received treatment for his back while on active duty at Fort Dix, New Jersey, and has requested VA to obtain those Service Treatment Records (STR) from the Army Hospital at Fort Dix.  The Veteran reiterated that he was treated several times for his back at Fort Dix at his travel Board hearing.  See Hearing Transcript, p. 5 (October 7, 2014).  Upon review, the Veteran's STRs of record do not contain clinical records pertaining to the back, including the purported physical therapy sessions, at Fort Dix from 1961 to 1962.  Furthermore, the information of record indicates that the Veteran was not notified of the lack of availability of the purported records based on search efforts by VA.  VA has a duty to locate Federal records until it is reasonably certain that such records do not exist or if VA concludes that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003; 38 C.F.R. § 3.304 (2013); See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the June 2011 VA examiner essentially found that the Veteran's back disorder was unrelated to his July 1958 fall on ACDUTRA, or his service from 1961-1962.  However, the examiner did not discuss whether the current back disorder results from aggravation during the period of active duty service from 1961 to 1962.  In this regard, a VA medical opinion is necessary to determine whether a back disorder pre-existed the Veteran's period of active duty service based on a July 1958 episode of low back strain; and, if so, whether such disorder was aggravated beyond its natural progress by his period of active duty service.  See 38 U.S.C.A. §§ 1111, 1153, 5103A (west 2014); 38 C.F.R. §§ 3.159(c)(4), 3.306 (2014); Barr and Nieves-Rodriguez, both supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should contact the appropriate Federal records repository and attempt to obtain all service treatment records of the Veteran which may be in the possession of the U.S. Army Hospital, Fort Dix, New Jersey, for the period of active duty from October 1961 to August 1962, to specifically include a search for clinical records regarding the Veteran's purported treatment for his back, including physical therapy sessions, during this period of active duty service.  Any information obtained is to be associated with the claims file.  If the search efforts for such record have negative results, documentation from that facility, to that effect, should be placed in the claims file, and a formal memorandum of unavailability detailing VA's search efforts should be placed in the claims file.  The Veteran and his representative, if any, must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e). 

2.  Return the claims file to the VA examiner who conducted the June 2011 VA spine examination for an addendum medical opinion regarding the etiology of the Veteran's current back disorder.  The claims file and copy of this Remand should be made available to the examiner.  If the June 2011 VA examiner is not available, the claims file and copy of this Remand should be provided to an appropriate medical professional so as to render the requested opinion; and, the need for any additional (in-person) examination will be left to the discretion of the medical professional who is selected to provide the addendum opinion.

The VA examiner is requested to specifically address the following questions:

(a) Is it clear and unmistakable (i.e., undebatable) that the Veteran had a back disorder prior to entering active duty in October 1961?  If the answer is "Yes," please specify the diagnosis of the pre-existing back disorder.  The examiner should consider the July 1958 medical records from the National Guard, which document that the Veteran fell down the stairs, injured his back in the line-of-duty, and was diagnosed with an episode of low back strain in July 1958.

(b) If the answer to question (a) is "Yes," did the pre-existing back disorder worsen during the Veteran's period of active duty service from October 1961 to August 1962, due to the physical exertion associated with his military occupational specialty as a Vehicle Driver?

In answering question (b), please specify and discuss:

(i) whether the Veteran experienced temporary or intermittent symptoms of the pre-existing back disorder during his period of active duty; or,

(ii) whether the Veteran developed a permanent change in the underlying pathology of the pre-existing back disorder during his period of active duty; and, if so, did this permanent change in the underlying pathology result in any other back disorder?  If the answer to (ii) is "Yes," please specify the diagnosis of the resultant back disorder, and address the following: was this permanent change in the underlying pathology clearly and unmistakably (i.e., undebatably) due to the natural progress of the pre-existing back disorder?

(c) If the answer to (a) or (b) is "No," assume for purposes of answering the following questions that a back disorder did not exist prior to the Veteran's period of active duty service from October 1961 to August 1962.

(i) Was degenerative joint disease of the lumbar spine caused by, or is it the result of, any illness or injury during active duty, including the physical exertion associated with the Veteran's military occupational specialty as a Vehicle Driver?

(ii) Was degenerative disc disease of the lumbar spine caused by, or is it the result of, any illness or injury during active duty, including exertion associated with the Veteran's military occupational specialty as a Vehicle Driver?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

3. Thereafter, the AOJ should re-adjudicate the issue of entitlement to service connection for a back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

